United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2456
Issued: June 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 8, 2008 appellant filed a timely appeal from a September 2, 2008 decision
of the Office of Workers’ Compensation Programs denying his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3 the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that he sustained an emotional condition in the
performance of duty causally related to factors of his federal employment.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated June 16, 2008, the
Board found that appellant established his regular job duties included targets, productivity issues,
mandatory inspections, hazmat and Hazwoper talks, grievance activity, predisciplinary meetings,
2608s, accident packages, authorization of overtime, correction of clock ring errors, work-hour
budget hours and VOE surveys. The case was remanded for the Office to further develop the

medical evidence and issue an appropriate decision on the merits of the claim.1 The law and the
facts of the previous Board decision are incorporated herein by reference.
On remand the Office prepared a statement of accepted facts and a set of questions. In
notices dated July 3 and 8, 2008, the Office informed appellant that an examination had been
scheduled with Dr. Hadi Tajani, a Board-certified psychiatrist, for July 23, 2008.
By letter dated July 15, 2008, appellant stated that it was “unbelievable” that the Office
would schedule a second opinion evaluation as the Board had rendered a favorable decision. He
contended that the reports of his physicians, Dr. Paul Schorr and Dr. Linus Miller, were
sufficient to establish his claim. On July 20, 2008 appellant filed a Form CA-7, claim for
compensation, for the period April 12 to September 25, 2007. He did not attend the scheduled
examination, and on July 29, 2008, the Office proposed to suspend compensation under section
8123(d) of the Federal Employees’ Compensation Act.2 Appellant was given 14 days to show
good cause for his failure to attend the examination. In a letter dated July 31, 2008, he stated that
he had previously provided good cause for his failure to attend the scheduled examination.
By decision dated September 2, 2008, the Office denied appellant’s claim on the grounds
that he failed to attend the scheduled July 23, 2008 examination with Dr. Tajani.
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) medical evidence establishing that he or she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.3
Section 8123 of the Act authorizes the Office to require an employee, who claims
disability as a result of federal employment, to undergo a physical examination as it deems
necessary.4 The determination of the need for an examination, the type of examination, the
choice of locale, and the choice of medical examiners are matters within the province and
discretion of the Office.5 Section 10.320 of Office regulations provides that a claimant must
submit to examination by a qualified physician as often and at such time and places as the Office
considers reasonably necessary.6 Section 8123(d) of the Act and section 10.323 of Office
regulations provide that, if an employee refuses to submit to or obstructs a directed medical

1

Docket No. 07-1926 (issued June 16, 2008).

2

5 U.S.C. §§ 8101-8193.

3

Ronald K. Jablanski, 56 ECAB 616 (2005).

4

5 U.S.C. § 8123(a).

5

S.B., 58 ECAB ___ (Docket No. 06-1838, issued January 11, 2007).

6

20 C.F.R. § 10.320; see Dana D. Hudson, 57 ECAB 298 (2006).

2

examination, his or her compensation is suspended until the refusal or obstruction ceases.7
Office procedures provide that before the Office may invoke these provisions, the employee is to
be provided a period of 14 days within which to present in writing his or her reasons for the
refusal or obstruction.8 If good cause for the refusal or obstruction is not established, entitlement
to compensation is suspended in accordance with section 8123(d) of the Act.9
ANALYSIS
Appellant’s claim for a stress-related condition has not been accepted. In the June 16,
2008 decision, the Board found compensable factors of employment and remanded the case to
the Office to analyze and develop the medical evidence as necessary.10 Both the Act and Office
regulations provide that a claimant must submit to examination by a qualified physician as often
and at such time and place the Office deems necessary.11 The Board has long held that the
determination of the need for an examination, the type of examination, the choice of locale, and
the choice of medical examiners are matters within the province and discretion of the Office.12
Following remand by the Board, the Office appropriately undertook further development
of appellant’s claim and scheduled an appointment with Dr. Tajani, a Board-certified
psychiatrist. The Office’s action in requesting appellant to undergo a second opinion evaluation
to determine if his condition was causally related to the compensable employment factors was
reasonable.13 By a June 27, 2008 letter, the Office properly notified appellant of his
responsibilities regarding the scheduled medical examination including that his benefits could be
suspended under section 8123(d) of the Act for failure to report. The July 3 and 8, 2008 letters
appropriately directed appellant to report for a second opinion evaluation on July 23, 2008.
Appellant failed to appear for the examination on the scheduled date. After he failed to report
for examination on July 29, 2008 the Office gave him 14 days to explain his failure to attend in
writing. Appellant merely questioned the validity of being referred for a second opinion
evaluation and provided no reason for his failure to attend. As noted, the Act requires a claimant
to submit to an Office-directed examination as requested.14 The Board finds that appellant did
not submit evidence to show that he was unable to attend the scheduled appointment or provide

7

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323; see Sharon Handy, 57 ECAB 446 (2006).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
1.820.14(d) (July 2000).
9

Id.; see J.T., 59 ECAB ____ (Docket No. 07-1898, issued January 7, 2008).

10

Supra note 1.

11

5 U.S.C. § 8123; 20 C.F.R. § 10.320.

12

S.B., supra note 5.

13

Id.

14

Supra note 12; see E.B., 59 ECAB ___ (Docket No. 07-1618, issued January 8, 2008).

3

adequate reasons for not complying. Appellant did not establish good cause for refusing to
submit to the scheduled examination.15
The Board will however modify the September 2, 2008 Office decision to reflect that
appellant’s entitlement to compensation benefits are suspended rather than his claim denied.
CONCLUSION
The Board finds that appellant failed to attend a medical examination as scheduled by the
Office without good cause. Appellant claim for benefits is suspended under section 8123.16
ORDER
IT IS HEREBY ORDERED THAT the September 2, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed, as modified.
Issued: June 19, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

15

See J.T., supra note 9.

16

See Thomas L. Grimm, Docket No. 95-954 (issued January 15, 1997).

4

